Citation Nr: 1128151	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for retropatellar pain syndrome of the right knee.

2.  Entitlement to a disability rating greater than 10 percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  A Travel Board hearing was held at the RO in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected retropatellar pain syndrome in both knees, thereby raising a claim for a TDIU.  In light of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009),  this claim, as well as the other issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

At the time of his personal hearing in May 2010, the Veteran contended that all of his current knee problems are service-related.  While service connection is in effect for bilateral retropatellar pain syndrome, the medical evidence of record also contains findings of degenerative disease and meniscal tears.  If such additional disorders are related to service, the associated symptoms may impact the claims for higher evaluations for his bilateral knee disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

For example, VA's Office of General Counsel has stated that when a knee disability is already rated under Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis and limitation of motion severe enough to warrant a zero-percent rating under Codes 5260 or 5261, a separate rating is available under Codes 5003 or 5010.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).  

Subsequent to his hearing, the Veteran submitted a medical report dated in June 2010.  He did not submit a statement waiving initial RO review of this new, relevant evidence.  In December 2010, the Board requested clarification as to whether waiver was desired.  The Veteran did not respond to this letter, and thus, it is assumed that waiver is not desired.  As such, remand for initial RO consideration is appropriate.  38 C.F.R. § 20.1304(c)(2010).

The Veteran has also essentially contended that he is unemployable as a result of his service-connected disability in both knees.  He has submitted several lay statements to the RO in which he contended that he had been forced to quit his previous employment in the construction industry due to his service-connected retropatellar pain syndrome in both knees.  He also testified to this effect at his Travel Board hearing in May 2010.  The Board observes in this regard that the Veteran's recent VA outpatient treatment records and examination reports indicate that, although he left his previous job in the construction industry, he has completed re-training as an emergency medical technician (EMT) and may be employed currently in that capacity.  The Veteran has not been advised of the requirements for substantiating a TDIU claim and currently does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2009).  Given the Veteran's contentions, and in light of Rice, the Board finds that, on remand, the RO should adjudicate his TDIU claim, including on an extraschedular basis as appropriate.


 Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate developmental action on the inextricably intertwined issues of service connection for degenerative arthritis and meniscus tears of the knees and for a TDIU.  

2.  Then, schedule a VA examination so that an examiner can identify the nature and severity of all of the service-connected bilateral knee disabilities, including whether the Veteran has associated arthritis and meniscus tears.  The examiner should distinguish, if necessary, between the Veteran's service-related symptoms affecting the knees, including the functional ability, including range of motion, versus those that are not service-related.   The determination should be expressed in terms of the degree of additional loss of range of motion due to pain (including during flare-ups), weakened movement, excess fatigability or incoordination.  The examiner should point to objective signs of pain that were demonstrated, if any.  This determination should be portrayed in terms of the degree of additional range of motion loss.  If nonservice-related symptoms cannot be distinguished, the examiner should so state.  

The examiner is asked to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected disability in both knees, alone or in combination, renders him unable to secure or follow a substantially gainful occupation (more than marginal employment).  

A complete rationale must be provided for any opinions expressed.

3.  After all appropriate development has been completed, adjudicate the claims for service connection for degenerative arthritis and meniscal tears, and readjudicate the issue on appeal to consider whether a separate rating for limitation of motion based on arthritis (DC 5010-5003) is warranted; and whether a separate rating for limitation of motion under Diagnostic Code 5260 and 5261 is warranted.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004), and whether a TDIU is warranted.     

4.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case, which includes all pertinent diagnostic criteria.  As to the claims for service connection, follow all appropriate appellate procedure.  Provide the Veteran and his representative with appropriate time to respond with additional evidence and argument.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
    
 







______________________________________________

Department of Veterans Affairs


